67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fredrick Lynwood FOLEY, Petitioner-Appellant,v.STATE of Virginia;  J. Randolph Smith, Respondents-Appellees.
No. 95-6845.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Oct. 4, 1995.

Fredrick Lynwood Foley, Appellant Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying his Fed.R.Civ.P. 60(b) motion for reconsideration.  We have reviewed the record and the district court's opinions, and find no reversible error or abuse of discretion.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Foley v. Virginia, No. CA-95-339-R (W.D.Va. Apr. 19, 1995;  May 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED